Citation Nr: 1137099	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-29 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO granted service connection and assigned a 50 percent rating, effective from November 25, 1992.  The RO noted that a July 1994 rating decision which denied service connection for PTSD was clearly and unmistakably erroneous.  The current grant was noted to have rendered moot any pending claims to reopen.  

In October 2009, the Board denied the Veteran's claim for an increased rating for PTSD and he appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In July 2010, the Court granted a Joint Motion for Remand (JMR) and remanded the matter to the Board for action consistent with the July 2010 Court order.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the July 2010 JMR, the parties stated that the Board failed to address the separate effects of the Veteran's service-connected PTSD and nonservice-connected personality disorder, and whether, standing alone, the symptomatology of his service-connected PTSD would have warranted a rating in excess of 50 percent.  On remand, the Veteran should be afforded a psychological evaluation to assess the current level of disability and symptoms associated with his PTSD that are distinct from any nonservice-connected mixed personality disorder.    

During a March 2007 VA examination, the Veteran was diagnosed as having PTSD in addition to mixed personality disorder with borderline narcissistic and histrionic traits.  A GAF score of 60 was assigned for PTSD.  No GAF score was assigned for the personality disorder as the examiner considered it was not appropriate.  The March 2007 examiner opined that the Veteran's primary diagnosis was mixed personality disorder, which was more dominant than his PTSD and was causing most of his dysfunction.  The examiner did not differentiate between the symptoms attributed to PTSD and those attributed to the personality disorder, but assigned a GAF score of 60 for PTSD alone. 

The record now includes a December 2010 private psychiatric evaluation by Dr. R.H.O.  Following a mental status examination and psychological testing, the Veteran was diagnosed as having PTSD, major depressive disorder with and without psychotic features, and alcohol dependence; Axis II was deferred.  The physician stated that he disagreed with some of the Veteran's previous assessments that included narcissistic personality and/or alcohol dependency as more important and significant contributors to his post-military disability since the evidence shows that his alienation occurred after service.  
 
Thus, the record now contains VA examinations which include diagnoses of PTSD and personality disorder and a private evaluation that disputes the diagnosis of personality disorder.  The VA examination conducted on remand should assess whether the Veteran does in fact have a personality disorder.

TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran has satisfied each of these requirements.  

The Veteran was previously denied entitlement to TDIU in an April 2008 rating decision.  In February 2011, the Veteran's representative claimed that the evidence of record supported a higher rating for PTSD and asked for a higher rating to be granted including entitlement to TDIU.  As the Veteran's representative raised the issue of TDIU as part of his claim for an increased rating and the claims file contains evidence that the Veteran is currently unemployed, TDIU should be addressed in connection for the increased rating claim for PTSD.  Rice, 22 Vet. App. 447.

Contained in the claims file is a disability report from the Social Security Administration (SSA) dated December 2007; however, it is unclear whether the Veteran is in fact receiving SSA benefits.  A determination as to the availability of any records which may have been in the possession of the SSA should be made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should clarify whether the Veteran has applied for benefits from the SSA and, if the Veteran confirms that he applied for SSA benefits, attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he ever applied to SSA benefits.  If the answer is yes, or in the absence of a reply from the Veteran, obtain the SSA records (including all medical records and examinations which formed the basis of any SSA decision rendered.)  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the severity of disability caused by his service-connected PTSD and to determine whether the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.  The claims file must be made available to the examiner for review.  A physical examination of the Veteran is not required.  

Following examination of the Veteran, the examiner should assess the Veteran's psychiatric disabilities and determine if he does, in fact, have a personality disorder and provide a current diagnosis.  The examiner should also identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected PTSD and any nonservice-connected disorders, including the diagnosed mixed personality disorder.  If it is medically impossible to distinguish among symptomatology resulting from the several disorders, the examiner should state this in the examination report.  

The examiner should specifically state whether the Veteran's service-connected PTSD, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

Complete rationale for any opinion should be provided and the examiner should comment on the November 2004 and March 2007 VA examinations and the November 2009 and December 2010 private psychiatric evaluations.

3.  Then, readjudicate the Veteran's claims on appeal with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



